                      Case 1:13-cv-07789-LGS Document 1299 Filed 04/16/19 Page
                                                                           USDC1 SDNY
                                                                                 of 2
                                                                           DOCUMENT
                                            ALIOTO LAW FIRM                ELECTRONICALLY FILED
                                               _________________           DOC #:
                                                                           DATE FILED: 4/16/2019
                                              ONE SANSOME STREET
                                                  35TH FLOOR
                                        SAN FRANCISCO, CALIFORNIA 94104
                                                ______________
                                                 TELEPHONE (415) 434-8900
                                                 FACSIMILE (415) 434-9200


                                                        April 15, 2019
             Via ECF
             The Honorable Lorna G. Schofield
             United States District Judge
             Southern District of New York
             Thurgood Marshall U.S. Courthouse
             40 Foley Square
             New York, New York 10007
                    Re:     John Nypl, et al. v. JP Morgan Chase & Co et al., No. 15-cv-9300 (LGS)
                            (“Nypl”)
                            In re Foreign Exchange Benchmark Antitrust Litigation No. 13-7789-LGS
                            ("Forex")
                            Application for Order for Coordination and Extension of Time
             Dear Judge Schofield:
                      Nypl Plaintiffs' counsel seek to take the deposition of Matthew Gardiner in the United
             Kingdom per their Motion For Issuance Of Hague Convention Request, (Nypl ECF No. 437) and
             their Stipulation And Order Concerning Deposition Coordination (Nypl ECF No. 425), as do the
             Forex Plaintiffs, who possess Mr. Gardiner's U.K. address as set forth in their papers, (Forex
             ECF No. 1273-1) (Ex. l attached). On April11, 2019 I made a meet and confer telephone call to
             Christopher Burke, Forex counsel and requested Mr. Gardiner's address in the U.K. followed by
             the attached e-mail on April12, 2019 (Ex. 2 attached) requesting the address with the attached
             reply declining my request. (Ex. 3 attached). I need Mr. Gardiner's address to comply with this
             Court's Order requiring Nypl counsel to include Mr. Gardiner's address in our motion papers,
             which Order I forwarded to Mr. Burke. In the meantime, I sent an e-mail request to UBS
             counsel, who has not as yet responded.

                       The Nypl Plaintiffs submit this application for an order for Forex counsel to provide Mr.
              Gardiner's U.K. address to Nypl counsel and to give Nypl counsel advance notice of the
              scheduling and noticing of depositions in the U.K. and Europe in the Forex case.
It is ORDERED that, if UBS has knowledge of Gardiner's address, UBS shall produce the address to Plaintiffs no later than
April 19, 2019. It is further ORDERED that by April 23, 2019, Plaintiffs shall file the proposed Letter of Request in redacted
form on ECF and in unredacted form under seal, and shall submit a copy in Microsoft Word format to the Chambers Inbox.
By April 19, 2019, Class Counsel in In re FOREX shall file a letter responding to Plaintiffs' request for advance notice of the
scheduling and noticing of depositions in the U.K. and Europe. The Clerk of Court is respectfully directed to docket this
Order at No. 13 Civ. 7789 and 15 Civ. 9300.

Dated: April 16, 2019
       New York, New York
      Case 1:13-cv-07789-LGS Document 1299 Filed 04/16/19 Page 2 of 2


ALIOTO LAW FIRM
Page 2

      Respectfully submitted:

      ALIOTO LAW FIRM             LAW OFFICES OF LINGEL H. WINTERS P. C.

      By: /s/ Joseph M. Alioto    By: /s/ Lingel H. Winters
         Joseph M. Alioto            Lingel H. Winters


cc:   Counsel of Record via ECF
